The opinion of the court was delivered
by Lowrie, J.
The decree granted in this case was very plainly *173required by the evidence. The defendants claim that during the time that business is suspended on the canal, they have a right to have the water flow in its original channel; hut they have not taken the right method of asserting their right, if they have any. The plaintiffs are in possession of the water for the purpose of their canal, and the time during which they need it for the actual business, and the quantity which they need to keep in the canal during the winter season, -when business is suspended, are necessarily quite indefinite. It is impossible, therefore, that the defendants can he allowed to define for themselves the plaintiffs’ right and interfere with their possession. They insist on opening the weirs and helping themselves according to their own judgment; but this would be a lawless mode of vindicating their rights, and it cannot be allowed. If the defendants have any right to the water beyond what the plaintiffs are willing to concede to them, they must bring their bill or action to have those rights defined before they can be enforced.
Decree affirmed at the costs of the defendants.